                                                                      FILED IN THE
 1                                                                U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON

 2
                                                             Nov 08, 2019
 3                                                               SEAN F. MCAVOY, CLERK


 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 UNITED STATES OF AMERICA,                      No. 1:18-CR-02005-SAB
10        Plaintiff,
11        v.                                      ORDER DENYING
12 MARIA ANDREA GONZALEZ,                         DEFENDANT’S MOTION FOR
13        Defendant.                              A NEW TRIAL
14
15
16        The Court held a hearing in the above-captioned matter on November 6,
17 2019, in Yakima, Washington. Defendant was present in the courtroom in the
18 custody of the U.S. Marshals. She was represented by Tim Nguyen and Troy Lee.
19 The Government was represented by Ian Garriques. At the hearing, Defendant
20 presented her arguments in support of her Motion for a New Trial, ECF No. 184.
21 Defendant argues that she is entitled to a new trial based on the U.S. Supreme
22 Court’s holding in Rehaif v. United States, 139 S. Ct. 2191 (2019). At the hearing,
23 the Court orally denied Defendant’s motion. This Order memorializes the Court’s
24 oral ruling and explains the Court’s reasoning.
25                                     Background
26        On January 18, 2018, the Government filed an Indictment charging
27 Defendant with possession of methamphetamine with intent to distribute,
28 possession of a firearm in the furtherance of a drug trafficking crime, and felon in

     ORDER DENYING DEFENDANT’S MOTION FOR A NEW TRIAL * 1
 1 possession of a firearm and ammunition. ECF No. 1. On March 13, 2018, the
 2 Government filed a Superseding Indictment, adding two charges of possession of
 3 heroin with intent to distribute. ECF No. 38. The case went to trial before a jury.
 4        Relevant here, at the close of trial the jury was provided Instruction 17 on
 5 Court 4 of the Indictment. Instruction 17 provided that in order to be convicted of
 6 felon in possession of a firearm, the jury needed to find that: (1) Defendant
 7 knowingly possessed a certain firearm and ammunition; (2) the firearm and
 8 ammunition had been shipped and transported from one state to another or between
 9 a foreign nation and the United States; and (3) at the time Defendant possessed the
10 firearm, she had been convicted of a crime punishable by imprisonment for a term
11 exceeding one year. ECF No. 151 at 22. In addition, the instruction informed the
12 jury that Defendant stipulated that on or about the date of her arrest, she had
13 previously been convicted of a crime punishable by imprisonment of a term
14 exceeding one year. Id. On February 7, 2019, the jury found Defendant guilty of all
15 but one charge, which had been dismissed prior to trial. ECF No. 153. Defendant is
16 currently awaiting sentencing on these convictions.
17        Defendant filed the instant motion on October 15, 2019. In this motion,
18 Defendant argues that she is entitled to a new trial on Count 4 of the Indictment
19 under Federal Rule of Criminal Procedure 33 because of a change of law after her
20 trial. Defendant argues that, under the new rule announced by the Supreme Court
21 in Rehaif, the jury instruction on the elements of felon in possession of a firearm
22 given at her trial was improper and justice requires a new trial.
23                                       Standard
24        Federal Rule of Criminal Procedure 33 provides that, upon a defendant’s
25 motion, the court may vacate any judgment and grant a new trial if justice so
26 requires. Fed. R. Crim. P. 33(a). If the motion is based on newly discovered
27 evidence, the motion must be filed within 3 years after the guilty verdict. Fed. R.
28 Crim. P. 33(b)(1). A motion based on any other reason must be filed within

     ORDER DENYING DEFENDANT’S MOTION FOR A NEW TRIAL * 2
 1 fourteen days after the entry of the guilty verdict. Fed. R. Crim. P. 33(b)(2). A
 2 motion for new trial “is directed to the discretion of the judge” and should be
 3 granted “only in exceptional cases in which the evidence preponderates heavily
 4 against the verdict.” United States v. Mack, 362 F.3d 597, 600 (9th Cir. 2004).
 5        When considering a motion for a new trial, courts apply the plain error
 6 standards set forth in Federal Rule of Criminal Procedure 52(b). United States v.
 7 Pelisamen, 641 F.3d 399, 404 (9th Cir. 2011) (applying plain error standard where
 8 grounds for challenging a jury instruction arose between trial and the time of the
 9 motion due to a change in law). The plain error standard requires reversal where
10 there has been (1) error (2) that is plain (3) that affects substantial rights and (4)
11 where the error seriously affects the fairness, integrity, or public reputation of
12 judicial proceedings. Id. (citing United States v. Olano, 507 U.S. 725, 732 (1993)).
13        Defendant argues that the new rule announced by the Supreme Court of the
14 United States in Rehaif v. United States, 139 S. Ct. 2191 (2019), requires a new
15 trial on Count 4 of the Indictment. In Rehaif, the Supreme Court held that, in order
16 to convict, § 922(g) requires the Government prove that a person knew she
17 possessed a firearm and that she knew of her prohibited status when she possessed
18 the firearm. 139 S. Ct. at 2194. That is, the Government must prove that the
19 defendant knew she was a person who had been convicted of a crime punishable
20 by imprisonment for a term exceeding one year. Thus, under Rehaif, district courts
21 must instruct juries on the Government’s twofold burden on proving a defendant’s
22 mental state in order to convict under § 922(g).
23        Although Rehaif is still new precedent, the Ninth Circuit Court of Appeals
24 provides some additional guidance on the mechanics of Rehaif. In United States v.
25 Benamor, the Ninth Circuit held that a stipulation to one’s status as a felon and a
26 court’s failure to give the proper instruction under Rehaif was not plain error
27 requiring a new trial. 937 F.3d 1182, 1188 (9th Cir. 2019). There, the defendant
28 filed a petition for rehearing, arguing that the evidence presented at his trial was

     ORDER DENYING DEFENDANT’S MOTION FOR A NEW TRIAL * 3
 1 insufficient to sustain his conviction because the government failed to prove that
 2 he knew he was a felon. Id. However, the defendant stipulated at trial that, at the
 3 time he was arrested on the § 922(g) charge, he had been convicted of a crime
 4 punishable by imprisonment for a term exceeding one year. Id. Although the
 5 Circuit concluded that the absence of the instruction now required by Rehaif was
 6 error, it did not warrant a rehearing. Id. Rather, the Circuit concluded that, “[a]t a
 7 minimum, the [defendant’s] prior convictions for being a felon in possession of a
 8 firearm…proved beyond a reasonable doubt that [the defendant] had the
 9 knowledge required by Rehaif and that any error in not instructing the jury to make
10 such a finding” did not affect the defendant’s substantial rights or the fairness of
11 his trial. Id.
12                                        Analysis
13         Defendant argues that the change of law announced in Rehaif constitutes
14 new evidence for purposes of Rule 33. Furthermore, the Government has agreed
15 not to object to the timeliness of the motion based on the recentness of the Rehaif
16 decision. See ECF No. 184 at 4, n.2 Thus, the Court must determine whether the
17 failure to give the required mens rea instruction constitutes plain error requiring a
18 new trial on Count 4 of the Indictment.
19         The Ninth Circuit’s holding in Benamor is binding on this case. At
20 Defendant’s trial, the jury was not instructed that the Government must prove that
21 Defendant knew she had been convicted of a crime punishable by imprisonment
22 for a term exceeding one year. However, the jury was instructed that “Defendant
23 stipulates on or about November 21, 2017, the Defendant had previously been
24 convicted of a crime punishable by imprisonment for a term exceeding one year.”
25 ECF No. 151 at 22. Stipulations are binding and relieve the Government of its
26 burden to prove Defendant’s knowledge as to her status. See Benamor, 937 F.3d at
27 1188 (citing Christian Legal Soc’y Chapter of Univ. of Cal. v. Martinez, 561 U.S.
28 661, 677-78 (2010)). Even if the instruction required by Rehaif had been given, the

     ORDER DENYING DEFENDANT’S MOTION FOR A NEW TRIAL * 4
 1 stipulation would have proven beyond a reasonable doubt that Defendant actually
 2 did have the required knowledge. It cannot be argued, then, that neither
 3 Defendant’s substantial rights nor the fairness of the proceedings were affected.
 4 Therefore, a new trial on Count 4 of the Indictment is not warranted in this case.
 5        Accordingly, IT IS HEREBY ORDERED:
 6        1.    Defendant’s Motion for a New Trial, ECF No. 184, is DENIED.
 7        2.    Defendant will be sentenced in this matter on November 20, 2019 at
 8 2:30 p.m. in Yakima, Washington.
 9        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
10 and forward copies to counsel.
11        DATED this 8th day of November 2019.
12
13
14
15
16
17                                                   6WDQOH\$%DVWLDQ
18
                                                 8QLWHG6WDWHV'LVWULFW-XGJH
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING DEFENDANT’S MOTION FOR A NEW TRIAL * 5
